Citation Nr: 0910309	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-37 019	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his November 2007 substantive appeal (VA Form 9), the 
veteran requested a videoconference hearing, but he cancelled 
that request in a March 2009 statement submitted several days 
prior to the hearing.  See 38 C.F.R. § 20.704(e) (2008).  


FINDING OF FACT

On March 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that he was 
withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2008).  
The veteran, through his authorized representative, withdrew 
his appeal per a March 2009 statement and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


